UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14804 GENERAL ELECTRIC CAPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 06-1109503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At July 31, 2009, 1,062 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $1,000 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Services, Inc. Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 60 Part II – Other Information Item 6. Exhibits 60 Signatures 61 Forward-Looking Statements This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of GE Capital’s funding and on our ability to reduce GE Capital’s asset levels and commercial paper exposure as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which GE Capital does business; the level of demand and financial performance of the major industries we serve, including, without limitation, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of proposed financial services regulation; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) (In millions) Three months ended June 30 Six months ended June 30 2009 2008 2009 2008 Revenues Revenues from services (Note 9) $ 13,226 $ 18,504 $ 27,383 $ 36,175 Sales of goods 205 528 478 895 Total revenues 13,431 19,032 27,861 37,070 Costs and expenses Interest 4,468 6,343 9,589 12,519 Operating and administrative 3,524 4,845 7,472 9,503 Cost of goods sold 164 461 388 778 Investment contracts, insurance losses and insurance annuity benefits 823 870 1,596 1,718 Provision for losses on financing receivables 2,817 1,469 5,153 2,812 Depreciation and amortization 1,947 2,140 4,128 4,266 Total costs and expenses 13,743 16,128 28,326 31,596 Earnings (loss) from continuing operations before income taxes (312 ) 2,904 (465 ) 5,474 Benefit (provision) for income taxes 678 (73 ) 1,838 (156 ) Earnings from continuing operations 366 2,831 1,373 5,318 Loss from discontinued operations, net oftaxes (Note 2) (193 ) (337 ) (197 ) (398 ) Net earnings 173 2,494 1,176 4,920 Less net earnings attributable to noncontrolling interests 17 57 63 88 Net earnings attributable to GECS 156 2,437 1,113 4,832 Dividends − (889 ) − (2,019 ) Retained earnings at beginning of period(a) 44,074 39,616 43,117 38,351 Retained earnings at end of period $ 44,230 $ 41,164 $ 44,230 $ 41,164 Amounts attributable to GECS Earnings from continuing operations $ 349 $ 2,774 $ 1,310 $ 5,230 Loss from discontinued operations, net of taxes (193 ) (337 ) (197 ) (398 ) Net earnings attributable to GECS $ 156 $ 2,437 $ 1,113 $ 4,832 (a) Included a cumulative effect adjustment to increase retained earnings by $62 million in 2009. See Note 3 for other-than-temporary impairment amounts. See accompanying notes. (3) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Financial Position (In millions) June 30, 2009 December 31, 2008 (Unaudited) Assets Cash and equivalents $ 50,017 $ 37,486 Investment securities (Note 3) 45,168 41,236 Inventories 73 77 Financing receivables – net (Note 4) 359,478 372,456 Other receivables 18,719 18,636 Property, plant and equipment, less accumulated amortization of $26,341 and $29,063 58,649 64,097 Goodwill (Note 5) 27,315 25,365 Other intangible assets – net (Note 5) 4,009 3,613 Other assets 85,646 85,721 Assets of businesses held for sale 232 10,556 Assets of discontinued operations (Note 2) 1,462 1,659 Total assets $ 650,768 $ 660,902 Liabilities and equity Short-term borrowings (Note 6) $ 173,458 $ 193,533 Accounts payable 12,401 13,882 Long-term borrowings (Note 6) 329,129 321,068 Investment contracts, insurance liabilities and insurance annuity benefits 32,831 34,369 Other liabilities 24,886 32,090 Deferred income taxes 6,773 8,533 Liabilities of businesses held for sale 196 636 Liabilities of discontinued operations (Note 2) 1,305 1,243 Total liabilities 580,979 605,354 Capital stock 11 11 Accumulated other comprehensive income – net(a) Investment securities (2,176 ) (3,097 ) Currency translation adjustments 494 (1,258 ) Cash flow hedges (1,884 ) (3,134 ) Benefit plans (376 ) (367 ) Additional paid-in capital 27,569 18,069 Retained earnings 44,230 43,055 Total GECS shareowner’s equity 67,868 53,279 Noncontrolling interests(b) 1,921 2,269 Total equity 69,789 55,548 Total liabilities and equity $ 650,768 $ 660,902 (a) The sum of accumulated other comprehensive income − net was $(3,942) million and $(7,856) million at June 30, 2009 and December 31, 2008, respectively. (b) Included accumulated other comprehensive income attributable to noncontrolling interests of $(107) million and $(168) million at June 30, 2009 and December 31, 2008, respectively. See accompanying notes. (4) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) Six months ended June 30 (In millions) 2009 2008 Cash flows – operating activities Net earnings attributable to GECS $ 1,113 $ 4,832 Loss from discontinued operations 197 398 Adjustments to reconcile net earnings attributable to GECS to cash provided from operating activities Depreciation and amortization of property, plant and equipment 4,128 4,266 Increase (decrease) in accounts payable (1,278 ) 1,089 Provision for losses on financing receivables 5,153 2,812 All other operating activities (10,978 ) (1,628 ) Cash from (used for) operating activities – continuing operations (1,665 ) 11,769 Cash from (used for) operating activities – discontinued operations (44 ) 494 Cash from (used for) operating activities (1,709 ) 12,263 Cash flows – investing activities Additions to property, plant and equipment (3,299 ) (6,600 ) Dispositions of property, plant and equipment 2,605 5,325 Increase in loans to customers (114,271 ) (194,301 ) Principal collections from customers – loans 132,395 171,203 Investment in equipment for financing leases (4,606 ) (13,452 ) Principal collections from customers – financing leases 9,886 12,237 Net change in credit card receivables 2,046 (468 ) Proceeds from principal business dispositions 8,846 4,422 Payments for principal businesses purchased (5,637 ) (12,762 ) All other investing activities 974 (3,567 ) Cash from (used for) investing activities – continuing operations 28,939 (37,963 ) Cash from (used for) investing activities – discontinued operations 48 (456 ) Cash from (used for) investing activities 28,987 (38,419 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (33,732 ) 8,732 Newly issued debt Short-term (91 to 365 days) 2,804 313 Long-term (longer than one year) 47,792 61,026 Non-recourse, leveraged lease − 57 Repayments and other debt reductions Short-term (91 to 365 days) (35,666 ) (33,266 ) Long-term (longer than one year) (3,121 ) (1,014 ) Non-recourse, leveraged lease (470 ) (429 ) Dividends paid to shareowner − (2,019 ) Capital contribution from GE 9,500 − All other financing activities (1,850 ) (163 ) Cash from (used for) financing activities – continuing operations (14,743 ) 33,237 Cash used for financing activities – discontinued operations − (5 ) Cash from (used for) financing activities (14,743 ) 33,232 Increase in cash and equivalents 12,535 7,076 Cash and equivalents at beginning of year 37,666 9,739 Cash and equivalents at June 30 50,201 16,815 Less cash and equivalents of discontinued operations at June 30 184 333 Cash and equivalents of continuing operations at June 30 $ 50,017 $ 16,482 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Electric Capital Services, Inc. (GECS) owns all of the common stock of General Electric Capital Corporation (GE Capital or GECC). All of our outstanding common stock is owned by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. We also consolidate the economic interests we hold in certain businesses within companies in which we hold a voting equity interest and are majority owned by our parent, but which we have agreed to actively manage and control. See Note 1 to the consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K), which discusses our consolidation and financial statement presentation. GECS includes Commercial Lending and Leasing (CLL), Consumer (formerly GE Money), Real Estate, Energy Financial Services and GE Capital Aviation Services (GECAS). During the first quarter of 2009, we transferred Banque Artesia Nederland N.V. (Artesia) from CLL to Consumer. Details of total revenues and segment profit by operating segment can be found on page 42 of this report. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. Accounting Changes Effective January 1, 2008, we adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 157, Fair Value Measurements, for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis. Effective January 1, 2009, we adopted SFAS 157 for all non-financial instruments accounted for at fair value on a non-recurring basis. SFAS 157 establishes a new framework for measuring fair value and expands related disclosures. See Note 10. On January 1, 2009, we adopted SFAS 141(R), Business Combinations. This standard significantly changes the accounting for business acquisitions both during the period of the acquisition and in subsequent periods. Among the more significant changes in the accounting for acquisitions are the following: · Acquired in-process research and development (IPR&D) is accounted for as an asset, with the cost recognized as the research and development is realized or abandoned. IPR&D was previously expensed at the time of the acquisition. · Contingent consideration is recorded at fair value as an element of purchase price with subsequent adjustments recognized in operations. Contingent consideration was previously accounted for as a subsequent adjustment of purchase price. · Subsequent decreases in valuation allowances on acquired deferred tax assets are recognized in operations after the measurement period. Such changes were previously considered to be subsequent changes in consideration and were recorded as decreases in goodwill. · Transaction costs are expensed. These costs were previously treated as costs of the acquisition. In April 2009, the FASB issued FASB Staff Position (FSP) FAS 141(R)-1, Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies, which amends the accounting in SFAS 141(R) for assets and liabilities arising from contingencies in a business combination. The FSP is effective January 1, 2009, and requires pre-acquisition contingencies to be recognized at fair value, if fair value can be reasonably determined during the measurement period. If fair value cannot be reasonably determined, the FSP requires measurement based on the recognition and measurement criteria of SFAS 5, Accounting for Contingencies. (6) On January 1, 2009, we adopted SFAS 160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51, which requires us to make certain changes to the presentation of our financial statements. This standard requires us to classify noncontrolling interests (previously referred to as “minority interest”) as part of consolidated net earnings ($17 million and $57 million for the three months ended June 30, 2009 and 2008, respectively, and $63 million and $88 million for the six months ended June 30, 2009 and 2008, respectively) and to include the accumulated amount of noncontrolling interests as part of shareowner’s equity ($1,921 million and $2,269 million at June 30, 2009 and December 31, 2008, respectively). The net earnings amounts we have previously reported are now presented as "Net earnings attributable to GECS”. Similarly, in our presentation of shareowner’s equity, we distinguish between equity amounts attributable to the GECS shareowner and amounts attributable to the noncontrolling interests – previously classified as minority interest outside of shareowner’s equity. Beginning January 1, 2009, dividends to noncontrolling interests are classified as financing cash flows. In addition to these financial reporting changes, SFAS 160 provides for significant changes in accounting related to noncontrolling interests; specifically, increases and decreases in our controlling financial interests in consolidated subsidiaries will be reported in equity similar to treasury stock transactions.
